                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL SWANGLER,                                 Case No. 20-cv-00611-WHO
                                                        Plaintiff,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10     CHERNE CONTRACTING
                                         CORPORATION,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the

                                  14   Honorable Haywood S. Gilliam, Jr. for consideration of whether the case is related to Parker v.

                                  15   Cherne Contracting Corp., Case No. 18-cv-01912.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 24, 2020

                                  18                                                  ______________________________________
                                                                                      WILLIAM H. ORRICK
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
